IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 95-40681
                          Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,


versus

BETTY ANN SMITH,

                                         Defendant-Appellant.


                        - - - - - - - - - -
          Appeal from the United States District Court
                for the Eastern District of Texas
                      USDC No. 1:94-CR-147-2
                        - - - - - - - - - -
                           July 16, 1996

Before JOLLY, JONES and STEWART, Circuit Judges.

PER CURIAM:*

     Appellant appeals the sentence imposed by the district court

after she pleaded guilty to conspiracy to sell a firearm to a

convicted felon.   Appellant contends that the district court

erred in increasing her offense level under U.S. Sentencing

Guidelines § 2K2.1(b)(1) based on its finding that the offense

involved nine firearms.   Appellant also contends that the

district court erred in increasing her offense level under

U.S.S.G. § 2K2.1(b)(5) based on its finding that appellant knew

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                          No. 95-40681
                              - 2 -

or had reason to believe that the firearms would be used in

connection with another felony offense.   We have reviewed the

record and find no clear error in the district court’s findings

on which it based its sentencing determinations.   Accordingly, we

affirm for essentially the reasons stated by the district court

during the sentencing hearing.

     AFFIRMED.